EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Zlogar on 13 April 2022.
The application has been amended as follows: 
Claim 8 is amended as follows:
“azygous” in line 2 is amended to --azygos--
Claim 9 is amended as follows:
“azygous” in line 3 is amended to --azygos--
Claim 14 is amended as follows:
“wherein the method is a method for treating a patient with heart failure with preserved ejection fraction” is amended to --wherein the heart failure comprises heart failure with preserved ejection fraction--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Rezai (US 8229564), Dobak, III (US 20100106207), Raj et al; Radiofrequency lesioning of splanchnic nerves; Pain Practice (Cited in IDS), Norman: “Posterior Mediastinum” (Cited in IDS), and Gross (US 20150245867) fail to teach or reasonably suggest specifically ablating a greater splanchnic nerve with an endovascular catheter positioned in a T9, T10, or T11 intercostal vein in combination with the additionally claimed elements. Norman: “Posterior Mediastinum” teaches proximity of the azygos vein and intercostal veins to the splanchnic nerves (see pgs. 6-7 and 9 in cited NPL document), however fails to provide a sufficient teaching or suggestion when viewed alone or in any proper combination with the additionally cited prior art documents to position an endovascular catheter in a T9, T10, or T11 intercostal vein when considered in combination with the additionally claimed elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794    

/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794